DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 3/16/22 and 8/8/22 have been entered. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites, on line 18, “wherein a second timing beings in a period.” Perhaps the phrase “wherein a second timing is in a period” would be more appropriate.
Lines 23-24 recite “the first velocity,” which lacks proper antecedent basis in the claim. Perhaps the phrase “a first velocity” would be more appropriate.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 10-11, and 13-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein the first controller changes the circumferential velocity of the belt from the second velocity to the first velocity in a case where the sensor senses a second recording material after the third timing.” However, the only mention of a second sheet is in ¶83, which does not support that the “first controller changes the circumferential velocity of the belt from the second velocity to the first velocity in a case where the sensor senses a second recording material after the third timing.” 
Therefore, claim 1 contains new matter.

Claim 11 recites “a second controller configured to control the circumferential velocity of the first rotary member based on a sensing result of the loop sensing portion.” This recites that the speed of the transferrer is adjusted based on the sensing result from the loop sensing portion. However, the disclosed second controller is configured to change the speed of the fixer, not the transferrer, based on the result from the loop sensing portion (see at least fig. 17 and ¶91). Therefore, claim 11 contains new matter.

Claims 4, 10 and 13-14 contain new matter for depending from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “a second controller configured to control the circumferential velocity of the first rotary member based on a sensing result of the loop sensing portion.” This recites that the speed of the transferrer is adjusted based on the sensing result from the loop sensing portion. However, in contrast, the disclosed second controller is configured to change the speed of the fixer, not the transferrer, based on the result from the loop sensing portion (see at least fig. 17 and ¶91). Therefore, it is unclear how the second controller is able to change the speed of the first rotary member of the transferrer, when the disclosed second controller is designed to control the speed of the fixer. For the purpose of examination, it will be interpreted that the second controller changes the speed of the second rotary member, which belongs to the fixer as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (JP 08234616 A) in view of Shoji et al. (US 20050157327 A1, hereinafter Shoji), Kosuga (US 20130164065 A1) and Inuzuka et al. (GB 2087577 A, hereinafter Inuzuka). 
As to claim 1, Matsuda teaches an image forming apparatus comprising: 
a transferrer 1 including a first rotary member 1 configured to convey a first recording material, the first rotary member being configured to transfer a toner image onto the first recording material at a transfer position; 
a fixer 2 including a second rotary member 3 configured to convey the first recording material, the second rotary member being configured to fix, at a fixing position (fixing nip), the toner image transferred by the transferrer onto the first recording material; 
a conveying unit 5-6 disposed between the transfer position and the fixing position and including a belt 5 and a suctioning portion 6, wherein the belt is configured to convey, in a conveying direction, the first recording material which is suctioned onto the belt by the suctioning portion, the belt being positioned below the transfer position in a vertical direction (the belt is substantially below the transfer position in the vertical direction); and 
a first controller (a first part of the overall control structure of the apparatus) configured to control a circumferential velocity of the belt (EAST abstract, ¶17 and fig. 3), 
wherein a leading edge of the first recording material is positioned just upstream of the belt in the conveying direction at a first timing, 
-2-wherein a second timing beings in a period (i.e. the second timing is in a period) from a timing that the belt starts a conveyance of the first recording material to a timing that the second rotary member starts a conveyance of the first recording material, 
wherein the first controller changes the circumferential velocity of the belt from the first velocity VB1 to a second velocity VB2 faster (¶18 and fig. 3) than the first velocity, the circumferential velocity of the belt being the second velocity VB2 in a period from the second timing to a third timing (the second timing is in a period “from a timing that the belt starts a conveyance of the first recording material to a timing that the second rotary member starts a conveyance of the first recording material,” and as best understood by the Examiner, lines 29-30 of claim 1 define the third timing as some time at which the leading edge of the sheet is downstream of the fixing position; the abstract and ¶18 of Matsuda teach that the sheet is conveyed at the second velocity VB2 from when the leading end of the sheet reaches the belt until the sheet reaches the fixer, meaning that the circumferential velocity of the belt is the second velocity VB2 in a period from the second timing to the third timing),
wherein the leading edge of the first recording material is positioned at a downstream side of the fixing position (fixing nip) in the conveying direction at the third timing (as best understood by the Examiner, lines 29-30 of claim 1 define the third timing as some time at which the leading edge of the sheet is downstream of the fixing position), 
with the second velocity VB2 being faster than the circumferential velocity VH1 of the second rotary member 3 in the period from the second timing to the third timing (the second velocity VB2, per se, is a numerical value of speed higher than the first velocity VB1, and the abstract of Matsuda teaches that the speed of the second rotary member 3 of the fixer 2 is reduced to VH, which is approximately equal to the first velocity VB1, when the sheet reaches the fixer in the period from the second timing to the third timing; therefore, as broadly recited, the second velocity VB2 is faster than the circumferential velocity VH1 of the second rotary member 3 in the period from the second timing to the third timing), and being faster than the circumferential velocity VD of the first rotary member (¶18 teaches that the second velocity VB2 is faster than the velocity of the first rotary member), and 
wherein the first controller changes the circumferential velocity of the belt from the second velocity VB2 to the first velocity VB1 in a case where a second recording material is conveyed (see abstract of Matsuda), the second recording material being a recording material following the first recording material (see abstract of Matsuda).  
Matsuda does not teach a sensor provided between the transfer position and the belt, and configured to sense the first recording material;
wherein a leading edge of the first recording material is positioned between the sensor and the belt in the conveying direction at the first timing,
wherein a trailing edge of the first recording material is positioned at an upstream side of the transfer position in the conveying direction at the second timing, 
wherein the first controller changes the circumferential velocity of the belt from the first velocity VB1 to a second velocity VB2 faster (¶18 and fig. 3) than the first velocity at the second timing (¶18 teaches that the first controller changes the speed of the sheet to the second speed “when the leading edge of the transfer paper reaches the transport belt 5”; however, the claimed second timing is in a period “from a timing that the belt starts a conveyance of the first recording material,” implying that the second timing happens after the timing that the belt starts the conveyance of the first recording material),  
wherein the trailing edge of the first recording material is positioned at the upstream side of the transfer position in the conveying direction at the third timing,
wherein the first controller changes the circumferential velocity of the belt from the second velocity VB2 to the first velocity VB1 in a case where the sensor senses a second recording material after the third timing.
Regarding the claimed periods,
Shoji teaches an image forming apparatus comprising a duplex path unit 28 for double sided printing (¶123, fig. 1; in a manner to be explained later, Matsuda in view of Shoji teaches the claimed change in velocity at the claimed second timing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Matsuda to be configured with a duplex path unit and to print both sides of sheets as taught by Shoji, so as to save paper since both sides can be printed.
Regarding the limitations wherein the trailing edge of the sheet is upstream of the transfer position,
Kosuga teaches (see fig. 3) wherein the fixing position and transfer position are configured close together such that the first recording material is conveyed by the belt 31 in a state that the leading edge of the first recording material is positioned at a downstream side of the fixing position (of fixer 8) and the trailing edge of the first recording material is positioned at an upstream side of the transfer position (formed by roller 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Matsuda as modified wherein the fixing position and transfer position are configured close together such that the first recording material is conveyed by the belt in a state that the leading edge of the first recording material is positioned at a downstream side of the fixing position and the trailing edge of the first recording material is positioned at an upstream side of the transfer position as taught by Kosuga so as to be able to make the apparatus more compact.
Regarding the sensor,
Inuzuka teaches a printer comprising a transferrer 1, a belt 17 downstream of the transferrer 1 and a jam sensor 16 between the transferrer and belt (pg. 15 lines 75-106 teach that the jam sensor 16 is used to detect a jam when a sheet does not reach the jam sensor 16 within a predetermined time from the time of sheet feeding).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Matsuda as modified to have a jam sensor between the transferrer and belt as taught by Inuzuka for the benefit of being able to detect sheet jams.
Matsuda as modified teaches a sensor 16 (Inuzuka) provided between the transfer position (at transferrer 1 of Matsuda) and the belt 5 (Matsuda), and configured to sense the first recording material;
wherein a leading edge of the first recording material is positioned between the sensor and the belt in the conveying direction at the first timing (the first timing is merely some point in time when the leading edge of the sheet is between the belt and sensor),
 -2-wherein the second timing beings in a period (i.e. the second timing is in a period) from a timing that the belt starts a conveyance of the first recording material (i.e. during printing of the first side of the sheet) to a timing that the second rotary member 3 (Matsuda) starts a conveyance of the first recording material (i.e. during printing of the second side of the sheet, in light of Shoji’s teaching of double sided printing), 
wherein a trailing edge of the first recording material is positioned at an upstream side of the transfer position in the conveying direction at the second timing (this is due to the small distance between the fixer and transferrer relative to the length of a sheet, in light of Kosuga’s teachings), 
wherein the first controller changes the circumferential velocity of the belt from the first velocity VB1 (Matsuda) to the second velocity VB2 (Matsuda) faster than the first velocity at the second timing (the second timing being the timing when the sheet speed is increased from the first velocity to the second velocity during printing of the second side of the sheet, in light of Shoji’s teaching of double sided printing),  
the circumferential velocity of the belt being the second velocity VB2 (Matsuda) in a period from the second timing to a third timing (the abstract of Matsuda teaches that the sheet is conveyed by the belt at the second velocity VB2 until the sheet reaches the fixer, meaning the circumferential velocity of the belt is the second velocity in a period from the second timing to a third timing),
wherein the trailing edge of the first recording material is positioned at the upstream side of the transfer position in the conveying direction at the third timing (this is taught by the prior art combination, in light of Kosuga’s teaching of the leading edge of the a sheet being downstream of the fixer while the trailing edge is upstream of the transferrer),
with the second velocity being faster than the circumferential velocity VH1 (Matsuda) of the second rotary member 3 (Matsuda) in the period from the second timing to the third timing (the third timing being a timing when the leading edge of the sheet has passed the fixing position during the printing of the second side of the sheet, in light of Shoji’s teaching of double sided printing; Matsuda’s abstract teaches that the sheet is conveyed at the second speed VB2 until the sheet enters the fixer; additionally, ¶18 of Matsuda teaches that the second velocity VB2 is faster than speed VH1; therefore, Matsuda as modified teaches that the second velocity is faster than the circumferential velocity of the second rotary member in the period from the second timing to the third timing),
wherein the first controller changes the circumferential velocity of the belt from the second velocity VB2 (Matsuda) to the first velocity VB1 (Matsuda) in a case (i.e. a print job) where the sensor 16 (Inuzuka) senses a second recording material after the third timing (the abstract of Matsuda teaches that the sheet speed is returned to the first velocity when the sheet reaches the fixer, and Kosuga teaches that the sheet is longer than the distance between the fixer and transferrer; therefore, by the time the sensor senses the second recording material, the third timing has already passed).

As to claim 4, Matsuda teaches wherein the circumferential velocity VH of the second rotary member 3 is less than or equal to a circumferential velocity VD of the first rotary member 1 (¶3 and ¶18).  

As to claim 11, Matsuda as modified teaches the limitations of the claim except a loop sensing portion provided between the transfer position and the fixing position and configured to sense a loop amount of the first recording material; and 
a second controller configured to control the circumferential velocity of the first rotary member (i.e. the second rotary member; see the 112b rejection of this claim above for the examiner’s interpretation) based on a sensing result of the loop sensing portion.
Kosuga further teaches the concept of an image forming apparatus with a loop sensing portion 41 (fig. 3) provided between the transfer position and the fixing position (having fixer 8) and configured to sense a loop amount of the first recording material (as taught in ¶47), 
wherein the image forming apparatus further comprises a second controller (being the part of the overall control structure performing the functions to be described next) configured to control a circumferential velocity of a rotary member of fixer 8 based on a sensing result of the loop sensing portion (as taught in ¶49 and ¶52; ¶52 teaches wherein the fixing motor M2 drives the fixer at a speed “Lo” slower than transferrer speed K until the sheet is about to enter the fixer – see ¶28 and fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Matsuda as modified to have a loop sensing portion provided between the conveying unit and the fixing position and configured to sense a loop amount of the first recording material, wherein the image forming apparatus further comprises a second controller configured to control a circumferential velocity of the rotary member based on a sensing result of the loop sensing portion, wherein the fixer is driven at a low speed until the sheet is about to enter the fixer as taught by Kosuga for the benefit of adding greater stability to sheet conveyance in the event that a large loop is formed (¶7-8, Kosuga).

As to claim 13, Matsuda teaches wherein the second velocity is set based on a basis weight of the first recording material (the claim does not positively recite that the setting happens in the claimed apparatus; therefore, the second velocity is capable of being set in a memory of another apparatus).

As to claim 14, Matsuda teaches wherein a length of the first recording material in the conveying direction is longer than a length between the transfer position and the fixing position in the conveying direction (see Kosuga’s fig. 3).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Shoji, Kosuga and Inuzuka as applied to claim 1 above and further in view of Kodama et al. (US 20020009302 A1, hereinafter Kodama) and Maruta et al. (US 20020051655 A1, hereinafter Maruta).
As to claim 10, Matsuda as modified teaches the limitations of the claim except a conveyance guide disposed between the transfer position and the belt, and including a neutralizing portion configured to neutralize the first recording material.  
Kodama teaches a printer comprising an optical sensor 9b (fig. 2; ¶45) positioned downstream of a transferrer 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Matsuda as modified such that the sensor is an optical sensor as taught by Kodama since such a modification would be a simple substitution of one type of sensor for another for the predictable result that jams are still successfully detected (when Kodama is combined with Maruta below, Maruta’s conveyance guide does not interfere with the detection capabilities of the sensor since Kodama’s sensor works in the presence of a belt).
Maruta teaches a conveyance guide 601, 606 (fig. 3) disposed between the transfer position (at roller 510) and the conveying unit (a belt positioned between element 600 and 700 in fig. 2), and including a neutralizing portion 606 configured to neutralize the first recording material (¶61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Matsuda as modified such that the sheet is conveyed through and downstream of the transfer position with a conveyance guide having a conveying unit and neutralizing portion as taught by Maruta since such a modification would be a simple substitution of one method of conveying the sheet through and downstream of the transfer position for another for the predictable result that the sheet is still successfully printed.
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot in view of the new ground(s) for rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853         

/JILL E CULLER/           Primary Examiner, Art Unit 2853